Citation Nr: 1335031	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a thoracic spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right ear disorder.

6.  Entitlement to service connection for a left ear disorder.

7.  Entitlement to service connection for a foot disorder.

8.  Entitlement to service connection for a right finger disorder.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1985.  He had subsequent service in the U.S. Army Reserve and the Kentucky Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2011, the Veteran submitted additional evidence.  The evidence is relevant to the psychiatric disorder claim.  The Veteran did not submit a contemporaneous waiver of RO review with this evidence; however, the Board finds that no such waiver was required as it relates to the cervical spine disorder, thoracic spine disorder and bilateral knee disorder claims decided herein.  The evidence is not pertinent to these three claims or is otherwise redundant of evidence already of record.  As such, it is not necessary for the Board to remand these three claims.  See 38 C.F.R. § 20.1304 (2013).  On remand, the RO will be able to consider the additional evidence as it relates to the psychiatric disorder claim when the claim is readjudicated. 

The appeal of the issues of entitlement to service connection for a left shoulder disorder, a right ear disorder, a left ear disorder, a foot disorder, a right finger disorder, tinnitus and a psychiatric disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  To the extent the Veteran's cervical spine disorder is related to his active military service, it is the result of his own willful misconduct.

2.  To the extent the Veteran's thoracic spine disorder is related to his active military service, it is the result of his own willful misconduct.

3.  To the extent the Veteran's bilateral knee disorder is related to his active military service, it is the result of his own willful misconduct.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2013).

2.  A thoracic spine disorder was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2013).

3.  A bilateral knee disorder was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims of service connection for a cervical spine disorder, a thoracic spine disorder and a bilateral knee disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2007 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was notified of the information and evidence necessary to substantiate the service connection claims and of the general criteria for assigning disability ratings and effective dates.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these three claims, including the opportunity to present pertinent evidence. 

The duty to assist the Veteran has been satisfied for these claims.  The RO has obtained the Veteran's available service treatment and personnel records, and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that after several requests for records, it was determined by the RO that all of the Veteran's service treatment records were not available to be obtained and reviewed.  This included records of claimed treatment at the Army hospitals located at Fort Hood and Fort Knox.  Those facilities, along with the National Personnel Records Center and Records Management Center, indicated that there are no additional records of the Veteran that were not already provided.  Additionally, the Louisville VA Medical Center informed the RO that there are no treatment records dated prior to 2002 for the Veteran.  The Veteran was notified of the circumstances of these records requests in December 2007, August 2008 and March 2011.

With respect to each of the service connection claims pertaining to a cervical spine disorder, a thoracic spine disorder and a bilateral knee disorder, the Veteran was not afforded a VA examination.  Generally, the evidence of record must "indicate" that a current disorder "may be associated" with a veteran's military service.  This includes that the evidence must establish that the veteran suffered an event, injury or disease service.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Herein, the evidence tends to show that the Veteran experienced an injuries during service to which the three claimed disorders may be related.  The injuries were from a 1984 motor vehicle accident.  However, as detailed below, the evidence also shows that the injuries were a result of the Veteran's own willful misconduct.  Thus, it is not necessary to obtain a medical opinion as to the possible relationship between the current disorders and the inservice motor vehicle accident, because compensation is prohibited even if such a relationship exists.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1, 3.301.  Additional medical evidence is not needed to decide the claim.  Consequently, the Board finds that affording the Veteran a VA examination with respect to these three service connection claims is not warranted.  McLendon, 20 Vet. App. at 83. 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

II.  Analysis

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

However, only when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the veteran's own willful misconduct can service connection be established.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  See also Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005) (holding that "preponderance of the evidence is the proper evidentiary standard to rebut a § 105(a) presumption and determine that a peacetime disability was the result of willful misconduct").

The Veteran contends that he has a cervical spine disorder, a thoracic spine disorder and a bilateral knee disorder that are attributable to injuries from a motor vehicle accident during military service that occurred in January or February 1984.  He states that he injured his neck, back and knees when he crashed his car into a telephone while driving in or around Fort Hood, Texas.  The Veteran reports that he has experienced neck, back and knee pain since that time and he maintains that any currently diagnosed cervical spine, thoracic spine, and bilateral knee disorder is related to the inservice motor vehicle accident.

Postservice VA treatment records show complaints of back and knee pain as early as 2002, and neck pain as early as 2007.  Diagnoses have included patellar tendonitis and bursitis of the knees, as well as degenerative joint disease of the thoracic spine.

The available service treatment and personnel records do not document the motor vehicle accident as described by the Veteran.  Additionally, there are no complaints, treatment or diagnoses pertaining to the neck, back or knees in the service records.  

The Veteran is competent to testify to which he has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran has provided consistent statements, consistent testimony at two hearings and consistent histories reported to VA treatment providers regarding the inservice motor vehicle accident.  In view of this information, the Board finds that the 1984 motor vehicle accident likely occurred even absent official documentation.

Although the inservice injuries to the Veteran's neck, back and knees likely occurred during service, the Board finds that the injuries are the result of the Veteran's own willful misconduct given his own credible report of the circumstances of the motor vehicle accident.  He described the event in detail during his July 2011 Board hearing.  The Veteran stated that he was on base at Fort Hood in 1984 in between training exercises.  At that time, he was to meet a woman for a date at the library.  Prior to leaving base, the Veteran had a few beers.  He was in a rush to make it to the library on time, but his vehicle was nearly out of fuel.  The Veteran was waiting and trying to enter busy traffic.  In order to enter traffic, he "punched" the vehicle and took off too fast losing control.  The Veteran jerked the car back and hit a telephone pole.  He smashed into the windshield and then was pulled back by his seatbelt.  The Veteran recalls experiencing head, shoulder and knee trauma.  He was then taken to the local emergency room for treatment.  The doctor smelled alcohol on his breath and measured his blood alcohol content (BAC), which was 0.07.  The Veteran continued training following release from the hospital, but then was transferred to "CCF" (Correctional Custody Facility) for 30 days on account of the accident and the BAC level.  

In view of this information, the preponderance of the evidence shows that the Veteran's injuries were the result of his willful misconduct.  His action of driving under the influence of alcohol was an act involving conscious wrongdoing and known prohibited action.  It involved the deliberate and intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  
Additionally, the action was not simply a mere technical violation of police regulations or ordinances as the Veteran admittedly drove after drinking beers and then was punished by the Army due to the BAC level.  Moreover, the willful misconduct is more likely than not the proximate cause of the injuries because he crashed his vehicle while driving under the influence of alcohol.  See 38 C.F.R. § 3.1.  Furthermore, the regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  As is the case here, the drinking of a few beers is not of itself willful misconduct; however, the willful action of driving under the influence of the alcoholic beverages resulting in a motor vehicle accident is willful misconduct.

While there is no documentation of the 1984 motor vehicle accident, the Crimes Record Division of the U.S. Army Criminal Investigation Command was able to produce a military police report of an incident from November 1983.  The Veteran was arrested by civilian police near Fort Knox, Kentucky, for driving under the influence off post.  He was transported to jail pending the court date on account of the charge, which he pled guilty.  A breathalyzer test at the time had a result of 0.11 BAC.  This information shows that the Veteran knew the consequences of driving under the influence and that doing so was not simply a mere technical violation of police regulations.  Just a few months later, he willfully did so again, which resulted in his injuries.

In sum, the Board finds that, to the extent the Veteran's cervical spine, thoracic spine and bilateral knee disorders are related to his active military service, they are the result of his own willful misconduct.  The Veteran has not identified any other injury, disease or event to which the three claimed disorders may possibly be related and the record does not reasonably raise any other theory of entitlement for direct service connection.  Thus, the Board concludes that service connection is not warranted on a direct basis because the presumption in favor of a finding of line of duty is rebutted by the preponderance of the evidence that the inservice injuries were the result of willful misconduct.  See 38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).

As noted previously, a diagnosis has been made of degenerative joint disease of the thoracic spine.  The evidence does not show, however, that the Veteran had chronic arthritis of the thoracic spine to a compensable degree within one year of separation from service.  No defect of the spine was noted on an April 1991 National Guard examination report and degenerative changes of the thoracic spine are not shown until 2002, which was 17 years after separation from active duty service.  Therefore, the Board also concludes that service connection is not warranted for arthritis of the thoracic spine as a chronic disease under the provisions of presumptive service connection for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.309(a).

Accordingly, service connection for a cervical spine disorder, a thoracic spine disorder and a bilateral knee disorder is not warranted as the most probative evidence shows that the injury experienced by the Veteran during service to which the three claimed disorder may be related occurred as a result of his own willful misconduct.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disorder, a thoracic spine disorder and a bilateral knee disorder, the doctrine is not for application.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for a bilateral knee disorder is denied.



REMAND

Left Shoulder Disorder

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83. 

Similar to the claims denied in the decision above, the Veteran contends that he has a left shoulder disorder related to the inservice 1984 motor vehicle accident.  However, unlike those claims, the Veteran also asserts that he has a left shoulder disorder resulting from the general wear and tear from his military training.  At the July 2011 Board hearing, he testified that he underwent intense training in the performance of his duties and his left shoulder was under constant strain.  Thus, there is potentially another avenue for service connection that would not implicate willful misconduct.

The postservice VA treatment records show complaints of left shoulder pain as early as 2003.  Diagnoses include arthralgia, muscle strain, questionable rotator cuff injury, tendinosis and degenerative changes of the acromioclavicular joint.  Because there is at least an indication that the Veteran's current left shoulder problems may be related to his active military service, the Board finds that a remand is required in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes). 

Right Ear, Left Ear and Foot Disorders

As to the claims of service connection for right ear, left ear and foot disorders, the Veteran contends that these disorders are the result of frostbite or exposure to cold weather when he was stationed in Germany.  At the Board hearing, the Veteran testified that he was exposed to cold weather for five days and that his skin blistered, particularly his right ear.  Service personnel records document that he was stationed in Germany from May 1982 to October 1983.  Although initially characterized as a claim for hearing loss of the left ear, the Veteran clarified at the Board hearing that his claim pertaining to the left ear is similar in nature to the right ear and foot disorder claims from exposure to frostbite and not hearing loss.

Postservice VA treatment records show complaints of right ear pain as early as 2005.  Similar complaints were recorded in 2007 and a history of frostbite was noted.  Shingles was assessed on one occasion.  There are no medical records pertaining to the left ear or feet, but the Veteran is competent to report symptoms of pain and skin problems affecting those areas.  See Layno, 6 Vet. App. at 469-70.  Because there is at least an indication that the Veteran has current right ear, left ear and foot problems that may be related to exposure to cold weather during his active military service, the Board finds that a remand is also required for these three claims in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; Littke, 1 Vet. App. at 93.

Right Finger Disorder and Tinnitus

In regard to the claims of service connection for a right finger disorder and tinnitus, the Veteran contends that these disorders are the result of his service in the Army National Guard.  At the Board hearing, the Veteran testified that these problems occurred when he performed M-1 tank maneuvers in approximately 1996.  With respect to the right finger, he states that a finger got crushed beneath a tank seat when he was adjusting it during the training.  The Veteran recalls that he was treated by medics on the scene.  As to tinnitus, he maintains that it is the result of exposure to loud noise from the M-1 tank fire.

The service records do not expressly document the right finger injury or exposure to loud noise, but a May 1992 National Guard personnel record shows that the Veteran participated as a crewman in M-1 tank training.  Additionally, it is shown that the Veteran had 26 active duty for training (ACDUTRA) points and 28 inactive duty training (INACDUTRA) points between April 1995 and March 1996; thus, he likely served on ACDUTRA or INACDUTRA in 1996 when the M-1 tank incidents may have occurred.

Postservice medical records do not reference a right finger or tinnitus, but the Veteran is competent to report symptoms of pain in the finger and ringing in the ears.  See Layno, 6 Vet. App. at 469-70.  Because there is at least an indication that the Veteran has a right finger disorder and tinnitus that may be related to M-1 tank training incidents during ACDUTRA or INACDUTRA, the Board finds that a remand is also required for these two claims in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; Littke, 1 Vet. App. at 93.

Psychiatric Disorder

The Veteran also contends that service connection is warranted for a psychiatric disorder.  Similar to the claims denied in the decision above, the Veteran contends that he has a psychiatric disorder related to the inservice 1984 motor vehicle accident.  However, unlike those claims, the Veteran also asserts that he has a psychiatric disorder as a result of stress and harassment that he experienced when stationed in Germany.  At the July 2011 Board hearing, he testified that he quit the boxing team and disobeyed an order because of the harassment.  Thus, there is potentially another avenue for service connection that would not implicate willful misconduct.  As noted previously, service personnel records document that the Veteran was stationed in Germany from May 1982 to October 1983.

Postservice VA treatment records reflect a complaint of depression as early as 2002 with the Veteran reporting that he was depressed for years.  In addition to depression, VA clinicians have provided multiple varying diagnoses as it pertains to a psychiatric disorder including:  provisional bipolar disorder, paranoid schizophrenia, paranoid/obsessive personality traits, substance abuse, rule out psychosis, psychosis not otherwise specified (NOS), paranoid obsessive personality features, rule out mood disorder NOS, alcohol abuse, personality disorder NOS, dysthymic disorder, panic disorder, obsessive compulsive disorder, paranoid traits, schizophrenia, cyclothymia, paranoia, depressive disorder, cyclothymic disorder, anxiety disorder, depressive disorder with anxiety, adjustment disorder, panic disorder with agoraphobia, dysthymia, anxiety, affective disorder and major depressive disorder.

The Board first notes that it has recharacterized the claim on appeal more broadly from an issue of entitlement to service connection for cyclothymia to entitlement to service connection for a psychiatric disorder.  This is so give the varying symptoms and diagnoses found in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board also finds that a remand is required for this claim in order to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; Littke, 1 Vet. App. at 93.  First, an examination is necessary to identify the Veteran's current psychiatric disorder given the varying diagnoses in the record.  Next, because there is at least an indication that the Veteran has a current psychiatric disorder that may be related to his experiences during his active military service, a medical opinion is also necessary to address the etiology of any identified psychiatric disorder.

The Veteran may be receiving regular treatment at the VA Medical Center (VAMC) in Louisville, Kentucky.  Treatment records must be requested from this facility on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain the Veteran's more recent treatment records (since May 2011) from the Louisville VAMC.

2.  Thereafter, the RO must afford the Veteran a VA examination to determine whether any identified left shoulder disorder is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first identify the Veteran's current left shoulder disorder.  Based on a review of the evidence of record and the examination results, the examiner must state whether any left shoulder disorder that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  Particular consideration must be given to the Veteran's statements that he experienced wear and tear from his training during active military service and to the 1984 motor vehicle accident.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also afford the Veteran a VA examination to determine whether any identified right ear, left ear and foot disorder is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first identify the Veteran's current right ear, left ear and foot disorders that would be a residual of a cold injury, if any.  Based on a review of the evidence of record and the examination results, the examiner must state whether any right ear, left ear and foot disorder that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  Particular consideration must be given to the Veteran's statements that he was exposed to cold weather when he was stationed in Germany.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must also afford the Veteran a VA examination to determine whether any identified right finger disorder is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first identify the Veteran's current right finger disorder, if any.  The examiner must provide an opinion as to whether the Veteran currently has a right finger disorder.  Based on a review of the evidence of record and the examination results, the examiner must state whether any right finger disorder that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  Particular consideration must be given to the Veteran's statements that he injured a right finger when it was crushed by an M-1 tank seat during service in the Army National Guard.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must also afford the Veteran a VA examination to determine whether any identified tinnitus is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit a complete history from the Veteran regarding his claimed tinnitus.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran currently has tinnitus.  For any identified tinnitus, based on a review of the evidence of record and the examination results, the examiner must state whether any tinnitus that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  Particular consideration must be given to the Veteran's statements that he was exposed to loud noise from M-1 tank fire during service in the Army National Guard.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must also afford the Veteran a VA examination to determine whether any identified psychiatric disorder is related to military service.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must elicit a complete history from the Veteran regarding his psychiatric problems.  Based on this history, an examination, and a review of the evidence of record, the examiner must provide an opinion as to the identity of the Veteran's current psychiatric disorders or psychiatric disorders he has had during the pendency of the claim.  For any identified psychiatric disorder, based on a review of the evidence of record and the examination results, the examiner must state whether any psychiatric disorder that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein.  Particular consideration must be given to the Veteran's statements that he experienced stress and harassment when he was stationed in Germany and to the 1984 motor vehicle accident.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issues on appeal.  If the benefits sought are not granted, the RO must furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.  Any issued supplemental of the statement of the case must consider any relevant evidence added to the record since the March 2011 statement of the case.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


